DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 03/14/2022 and 04/12/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 107, 109, 111-117, 122 and 124 are rejected under 35 U.S.C. 103 as being unpatentable over Karmhag et al. (USPG Pub No. 2016/0085128), hereinafter “Karmhag”, in view of Veerasamy (USPG Pub No. 2011/0051221).
Regarding claim 107, Karmhag discloses a method of manufacturing electrochromic devices (80) (see Figs. 8A-B), the method of manufacturing comprising:(a) fabricating an electrochromic device comprising an electrochromic stack (80) between a first and a second transparent electrically conductive layer (ITO) on a substrate (21, 22) without pre-patterning in a first facility, wherein pre-patterning comprises determining a location of one or more bus bars to be applied to the first and second transparent electrically conductive layer or cutting the substrate into multiple electrochromic lites (see Fig. 8A, Paragraphs 41, 53); (b) providing a top coat (via 72) on the electrochromic device (Paragraph 53 – “The lamination can also be followed by a post-treatment in a post-treatment equipment 72, providing e.g. structural supporting features, curing and/or sealing”); (c) after providing the top coat (via 72), shipping the substrate to a second facility (see Fig. 8B, Paragraphs 53, 54); and (d) performing post-processing in the second facility (see Fig. 8B, Paragraph 54), wherein (d) comprises performing a process selected from the group consisting of cutting the glass substrate into multiple electrochromic lites, laser patterning of the electrochromic device, and applying one or more bus bars to the electrochromic device (Paragraph 54). Karmhag discloses the claimed invention, but does not specify a glass substrate. In the same field of endeavor, Veerasamy discloses a glass substrate (402) (see Figs. 1(a), 4, Paragraph 46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Karmhag with a glass substrate of Veerasamy for the purpose of providing an improvement in transparency (Paragraph 69) and high-volume manufacturing compatible process integration schemes, and/or high-throughput low cost deposition sources, equipment, and factories (Paragraph 2). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 109, Karmhag and Veerasamy teach the method set forth above for claim 107, Veerasamy further discloses wherein the cutting is performed either before or after applying one or more bus bars to the electrochromic device.  
Regarding claim 111, Karmhag and Veerasamy teach the method set forth above for claim 107, Veerasamy further discloses further comprising applying one or more bus bars to the electrochromic device (see Fig. 3). It would have been obvious to one of ordinary skill to provide the method of Karmhag with the teachings of Veerasamy for at least the same reasons as those set forth above with respect to claim 107.
Regarding claim 112, Karmhag and Veerasamy teach the method set forth above for claim 107, Veerasamy further discloses further comprising applying a bus bar to the electrochromic device in the first facility. It would have been obvious to one of ordinary skill to provide the method of Karmhag with the teachings of Veerasamy for at least the same reasons as those set forth above with respect to claim 107. 
Regarding claim 113, Karmhag discloses is applied in the second facility (Paragraph 54).  Karmhag and Veerasamy teach the method set forth above for claim 107, Veerasamy further discloses wherein the one or more bus bars (see Fig. 3). It would have been obvious to one of ordinary skill to provide the method of Karmhag with the teachings of Veerasamy for at least the same reasons as those set forth above with respect to claim 107.
Regarding claim 114, Karmhag further discloses wherein providing the top coat comprises forming a hermetic top coat over the electrochromic device (Paragraph 53).  
Regarding claim 115, Karmhag and Veerasamy teach the method set forth above for claim 107, Veerasamy further discloses wherein the top coat is made of material selected from the group consisting of parylenes, silicon-based encapsulants, epoxy-based encapsulants, oxide-polymer multilayers, and combinations thereof (Paragraphs 46, 76). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill to provide the method of Karmhag with the teachings of Veerasamy for at least the same reasons as those set forth above with respect to claim 107.  
Regarding claim 116, Karmhag further discloses further comprising removing the top coat at the second facility (see Fig. 8B, Paragraphs 54-57).  
Regarding claim 117, Karmhag and Veerasamy teach the method set forth above for claim 107, Veerasamy further discloses further comprising providing the glass substrate including the electrochromic device in an environment protected from atmospheric moisture (Paragraph 86). It would have been obvious to one of ordinary skill to provide the method of Karmhag with the teachings of Veerasamy for at least the same reasons as those set forth above with respect to claim 107.  
Regarding claim 122, Karmhag discloses wherein the shipped substrate including the electrochromic device (Paragraph 54). Karmhag and Veerasamy teach the method set forth above for claim 107, Veerasamy further discloses glass is not tempered (see Fig. 3, Paragraph 10). It would have been obvious to one of ordinary skill to provide the method of Karmhag with the teachings of Veerasamy for at least the same reasons as those set forth above with respect to claim 107.  
Regarding claim 124, Karmhag discloses further comprising at the second facility (Paragraph 54). Karmhag and Veerasamy teach the method set forth above for claim 122, Veerasamy further discloses tempering the glass substrate including the electrochromic device after cutting during the post-processing (see Fig. 3). It would have been obvious to one of ordinary skill to provide the method of Karmhag with the teachings of Veerasamy for at least the same reasons as those set forth above with respect to claim 107.  
Claims 118-120 are rejected under 35 U.S.C. 103 as being unpatentable over Karmhag (USPG Pub No. 2016/0085128) in view of Veerasamy (USPG Pub No. 2011/0051221) as applied to claim 107 above, and further in view of Pradhan et al. (USPG Pub No. 2012/0275008), hereinafter “Pradhan”.
Regarding claim 118, Karmhag and Veerasamy disclose the claimed invention except for wherein the environment is an argon environment. In the same field of endeavor, Pradhan discloses wherein the environment is an argon environment (Paragraph 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Karmhag and Veerasamy with wherein the environment is an argon environment of Pradhan for the purpose of performing step(s) in an inert atmosphere (Paragraph 60) to produce a device with improvements in performance and reliability (Paragraph 9).
Regarding claim 119, Karmhag and Veerasamy teach the method set forth above for claim 107, Veerasamy further discloses further comprising providing the glass substrate (402) including the electrochromic device with a protective material (Paragraphs 47, 48, 62). It would have been obvious to one of ordinary skill to provide the method of Karmhag with the teachings of Veerasamy for at least the same reasons as those set forth above with respect to claim 107. Karmhag and Veerasamy disclose the claimed invention except for with at least one other glass substrate with a second electrochromic device interleaved with a material.  In the same field of endeavor, Pradhan discloses with at least one other glass substrate with a second electrochromic device interleaved with a material (Paragraphs 143, 147). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Karmhag and Veerasamy with at least one other glass substrate with a second electrochromic device interleaved with a material of Pradhan for the purpose of providing improvements in performance and reliability (Paragraph 9). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 120, Karmhag discloses wherein the protective material (Paragraph 53). Karmhag and Veerasamy disclose the claimed invention except for material comprises a powder and/or an interleaving sheet. In the same field of endeavor, Pradhan discloses material comprises a powder and/or an interleaving sheet (Paragraphs 143, 147). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Karmhag and Veerasamy with material comprises a powder and/or an interleaving sheet of Pradhan for the purpose of providing improvements in performance and reliability (Paragraph 9). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.	
Claim 121 is rejected under 35 U.S.C. 103 as being unpatentable over Karmhag (USPG Pub No. 2016/0085128) in view of Veerasamy (USPG Pub No. 2011/0051221) and Pradhan (USPG Pub No. 2012/0275008) as applied to claim 120 above, and further in view of Rogers et al. (USPG Pub No. 2016/0005700), hereinafter “Rogers”.
Regarding claim 121, Karmhag, Veerasamy and Pradhan teach the method as is set forth above for claim 120, Pradhan further discloses wherein the interleaving sheet (Paragraphs 143, 147). Karmhag, Veerasamy and Pradhan disclose the claimed invention except for is rice paper. In the same field of endeavor, Rogers discloses is rice paper (Paragraphs 71, 82, 87, 177). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Karmhag, Veerasamy and Pradhan with is rice paper of Rogers for the purpose of providing a layer of low cost availability and proper suitability for the desired application (Paragraph 177). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 123 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Karmhag (USPG Pub No. 2016/0085128) in view of Veerasamy (USPG Pub No. 2011/0051221) as applied to claim 122 above, and further in view of McCabe et al. (USPG Pub No. 2013/0033736), hereinafter “McCabe”.
Regarding claim 123, Karmhag discloses wherein the shipped substrate including the electrochromic device (Paragraph 54). Karmhag and Veerasamy teach the method set forth above for claim 122, Veerasamy further discloses glass substrate (Paragraph 53). It would have been obvious to one of ordinary skill to provide the method of Karmhag with the teachings of Veerasamy for at least the same reasons as those set forth above with respect to claim 107. Karmhag and Veerasamy disclose the claimed invention except for comprises an electrochromic precursor. In the same field of endeavor, McCabe discloses comprises an electrochromic precursor (Paragraphs 184, 243). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Karmhag and Veerasamy with comprises an electrochromic precursor of McCabe for the purpose of providing an improved process for manufacturing an electrochromic device (Paragraph 8).
Regarding claim 125, Karmhag discloses further comprising at the second facility (Paragraph 54). Karmhag, Veerasamy and McCabe teach the method set forth above for claim 123, Veerasamy further discloses further comprising annealing the glass substrate including the electrochromic device after cutting during the post-processing (see Fig. 3). It would have been obvious to one of ordinary skill to provide the method of Karmhag and McCabe with the teachings of Veerasamy for at least the same reasons as those set forth above with respect to claim 107.
Response to Arguments
Applicant’s arguments with respect to claims 107, 109 and 111-125 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/29/2022